Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

DETAILED ACTION

Claims 1-20 are currently pending and have been examined.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/20/2020 has been considered. The submission is in compliance with the provisions of 37 CFR 1.97. Form PTO-1449 is signed and attached hereto.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


2.	Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claims 1-8 are directed to a method; thus these claims are directed to a process, which is one of the statutory categories of invention. Claims 9-18 are directed to a computer-usable program product comprising computer-readable storage devices, which is a manufacture, and is a statutory category of invention. Claims 19-20 are directed to a computing system comprising one or more processors; therefore, directed to a machine which is a statutory category of invention.
The limitation of determining, by the first node, whether the parameters associated with performance of the first node and the second node exceeds a first threshold value, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components. That is, other than reciting “by a first node” nothing in the claim element precludes the step from practically being performed in the mind. If a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claims recite an abstract idea.
This judicial exception is not integrated into a practical application because additional elements such as the “first cluster”, “a control node” in claim 1, 9, 19; the computer-readable storage devices and program instructions in claim 9; the computing system comprising one or more processors, one or more computer readable memories, and one or more computer-readable storage devices in claim 19, do not add a meaningful limitation to the abstract idea since these elements are only broadly applied to the abstract ideas at a high level of generality; thus, none of recited hardware offers a meaningful limitation beyond generally linking the abstract idea to a particular technological environment, in this case, implementation via a computer/processor.
Additional elements related to monitoring computing system resources, maintaining a first record comprised of parameters associated with performance merely constitute the gathering and storing of data; Similarly, the notifying a control node and notifying a user to check the computer system resources when the parameters exceed a threshold, merely amount to an extra solution activity. These additional elements do not yield an improvement in the functioning of the computer itself, nor do they yield improvements to a technical field or technology. Accordingly, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea.
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception. As discussed above with respect to integration of the abstract idea into a practical application, the additional element of using the first node to perform monitoring and determining steps amounts to no more than mere instructions to apply the exception using a generic computer component. Mere instructions to apply an exception using a generic computer component cannot provide an inventive concept. The claim is not patent eligible.

Further, claims 9-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.

Claims 9-20 are rejected because the Applicant has failed to provide evidence that the term “computer-readable storage devices” excludes non-statutory subject matter.  The specification fails to define/provide any description for the term “computer-readable storage devices, describing instead computer-readable storage medium. While the specification describes a computer-readable storage medium, the computer-readable storage medium is described to include open ended language and an as such it can be reasonably interpreted to include all possible mediums, including transitory and non-statutory mediums (The computer readable storage medium may be, for example, but is not limited to, an electronic storage device, a magnetic storage device, an optical storage device, an electromagnetic storage device, a semiconductor storage device, or any suitable combination, par. 0074). Further, absent an explicit and deliberate limiting definition, or a clear differentiation between non-transitory and transitory media in the disclosure, the words "storage device", "recording", “tangible”, etc. are insufficient to convey only statutory embodiments to one of ordinary skill in the art.  Therefore, it is reasonably interpreted to cover both, non-transitory tangible media and transitory propagating signals and hence non-statutory under 101. The examiner suggests amending the claim(s) by incorporating the term “non-transitory” in order to overcome the 101 rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
The following claim languages are not clearly understood and indefinite:
As per claim 1, lines 3-4, recites “monitoring, by a first node running an application, computer system resources comprising a first cluster having the first node and a second node”. However, it is uncertain and not clearly understood as what is being monitored for the computer system resources that comprise the first cluster having the first node and a second node (e.g. for the health of the nodes? cluster? performance parameters?). Line 8, recites “monitoring, by the first node, a database comprised of the first record”. However, it is unclear for what the database is being monitored for. It is further unclear how the monitoring in line 3 and the monitoring in line 8 are different, and further unclear whether they are monitoring the same parameters.
As per claims 9 and 19, they are rejected for the having similar issues as claim 1 above. 
As per claims 2-8, 10-18 and 20, they are rejected as being dependent on rejected claims 1, 9 and 19. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1-16, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Patel et al. (U.S. Pub. No. 20160205518 A1) in view of Ghosh et al. (US Pub. No. 20090044265 A1), and further in view of Laribi et al. (US Pub. No. 20130297802 A1). 

As per claim 1, Patel teaches the invention substantially as claimed including a method of administering a shared pool of computer system resources, the method comprising:
monitoring … computer system resources comprising a first cluster having the first node and a second node, wherein the computer system resources use a network to communicate with each other (par. 0063 … In some embodiments, a service discovery agent 702 runs within each service container 508a″, and service discovery agent 702 tracks the health status of all internal application modules and resources used within the container);
maintaining, by the first cluster, a first record comprised of parameters associated with performance of the first node and the second node (par. 0063 … Service discovery agent 702 may transmit health status reports to a service health monitor 506 of service discovery module 402; 0094 service cluster elements … may report various metrics for elastic scalability. For example, these metrics may include platform metrics, such as CPU usage, RAM usage, network I/O usage).
monitoring, by the first node, a database comprised of the first record; determining, by the first node, whether the parameters associated with performance of the first node and the second node … [detect failure based on the health status report] (par 0063 … Service discovery agent 702 may transmit health status reports to a service health monitor 506 of service discovery module 402 as indicated by arrow 704. When service health monitor 506 detects a container instance failure (e.g., as indicated by a health status report), service health monitor 506 removes the failed container instance from the service catalog; par. 0038 service orchestrator in service orchestration layer 202 uses service metrics to scale service clusters 210 (referred to collectively as the container cluster) for each service component (e.g., the various service components illustrated in FIG. 3, below). Scaling service clusters 210 may include transmitting scaling triggers to lower layers (e.g., container management layer 204). In some embodiments, the scaling of service clusters 210 may be in real time. These scaling triggers may be based on service metrics transmitted to service orchestration layer 202 from lower layers (e.g., container management layer 204). In some embodiments, scaling triggers on based on service metrics collected from various service components running on respective service clusters in the platform.);
responsive to the parameters … notifying … a control node (par. 0063 … Service registrar 502 may further report [notifying] the failed container instance to container manager [control node]; par. 0038 Scaling service clusters 210 may include transmitting scaling triggers to lower layers (e.g., container management layer 204).
Patel does not expressly disclose monitoring, by a first node running an application, computer system resources comprising a first cluster having the first node and a second node.
However, Ghosh teaches: monitoring, by a first node running an application, computer system resources comprising a first cluster having the first node and a second node (par. 0035 FIG. 1 shows an example system utilizing a multitude of virtual servers (141 through 149), a virtual trustworthy controller 160, a host operating system 174 and a virtual machine monitor 180 running on a hardware server 170. As shown in this example embodiment, the trustworthy controller 160 runs in a virtual machine that monitors the health of [virtual] servers (141 through 149)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Patel by incorporating the method of using a virtual server to monitor health of other virtual servers as set forth by Ghosh because it would provide for determining the state of virtual machines/containers and accordingly notify a management node or a user to perform actions.

Patel and Ghosh do not expressly teach: determining … whether the parameters associated with performance of the first node and the second node exceeds a first threshold value; responsive to the parameters exceeding the first threshold value, notifying, by the first node, a control node; and notifying, by the first node, a user to check the computer system resources when the parameters exceed the first threshold value.
However, Laribi teaches: determining … whether the parameters associated with performance of the first node and the second node exceeds a first threshold value; responsive to the parameters exceeding the first threshold value, notifying, by the first node, a control node; and notifying, by the first node, a user to check the computer system resources when the parameters exceed the first threshold value (par. 0005 The method may include monitoring, by the device, each of the one or more metrics for the plurality of instances of the application executing via the cloud service provider and determining that each metric of the one or more metrics exceeds each metric's threshold identified by the policy. The method may further include transmitting [notifying], by the device automatically responsive to the determination, a request to the cloud service provider [control node] to one of provision or deprovision one or more instances of the application via the cloud service provider in accordance with the policy).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teaching of Patel and Ghosh by incorporating the method of monitoring metrics of an application instances transmitting a request [or notification] to a provider as set forth by Laribi, because it would provide for transmitting request to a provider and/or user to provision or deprovision containers/virtual machines at least based on that each metric of the one or more metrics of containers exceeds each metric's threshold identified by the policy.

As per claim 2, Patel teaches wherein the first node and the second node are virtual machines, and wherein the first cluster is a virtual input/output server (par. 0009 … creation of one or more container instances [light virtual machines] for a first service cluster).

As per claim 3, Patel teaches wherein the parameters are comprised of a subset of a set comprising application status, node health status, latency, availability, and utilization rate (par. 0056 … service containers 416 periodically report their health status to the health monitor 410; par. 0094 … service cluster elements (e.g., containers) may report various metrics for elastic scalability. For example, these metrics may include platform metrics, such as CPU usage, RAM usage, network I/O usage).

As per claim 4, Patel teaches further comprising flagging, by the control node, computer system resources based on the notification from the first node (par. 0056 When a service container fault is detected, health monitor 410 propagates the fault information to service discovery module 402 and container manager 404 in order to trigger various recovery functions.).

As per claim 5, Laribi further teaches allocating, by the control node, additional computer system resources based on performance metrics associated with the computer system resources(par. 0241 … responsive to one or more metrics exceeding a threshold, the appliance may automatically provision or start, or deprovision or shut down, one or more virtual machines and/or physical machines from a cloud service provider, and may provide configuration information to the provisioned machines as needed), wherein the performance metrics comprises a subset of a set comprising storage capacity, availability, error rate, and operating system version (par. 0241 In some embodiments, the appliance may monitor one or more network metrics, … including memory [storage] and processor usage; par. 0159 In one of these embodiments, one or more computing devices 100 may exchange data with one or more of the other computing devices 100 regarding processors and other physical resources available in a pool of resources; par. 0076 the monitoring service 198 and/or monitoring agent 197 measures and monitors metrics related to application crashes, errors and/or hangs; par. 0086 The computing device 100 can be running any operating system such as any of the versions of the Microsoft.RTM. Windows operating systems, the different releases of the Unix and Linux operating systems).

As per claim 6, Patel further teaches wherein the first node and the second node operate different operating systems (par. 0083 … an operating system (OS) image repository … keeps OS images that are used for spinning up virtual machines in various virtual machine server groups 804 … When creating new virtual machines, virtual machine cluster manager 1202 indicates what image that should be used for the new virtual machines. Thus, virtual machines maybe instantiated using different OS images specified by a manager).

As per claim 7, Ghosh teaches wherein the first node also functions as the control node (par. 0035 the trustworthy controller 160 runs in a virtual machine that monitors the health of servers … The trustworthy controller 160 may determine the current state of each machine (141 through 149) based on these inputs and may select an appropriate response for each server (141 through 149). Thus a VM running the controller acts as a control node).

As per claim 8, Laribi teaches further monitoring, by the first node, a workload balance value associated with each node; determining, by the first node, whether the workload balance value exceeds a second threshold value; and responsive to the workload balance value exceeding the second threshold value, notifying, by the first node, the control node (par. 0005 The method may include monitoring, by the device, each of the one or more metrics for the plurality of instances of the application executing via the cloud service provider and determining that each metric of the one or more metrics exceeds each metric's threshold identified by the policy. The method may further include transmitting, by the device automatically responsive to the determination, a request to the cloud service provider to one of provision or deprovision one or more instances of the application via the cloud service provider in accordance with the policy).

As per claim 9, it is a computer usable program product having similar limitations as claim 1. Thus, claim 9 is rejected for the same rationale as applied to claim 1. Patel further teaches one or more computer-readable storage devices and program instructions stored on at least one of the one or more storage devices (par. 0010 … one or more processors and one or more computer readable storage mediums storing programming for execution by the one or more processors).

As per claim 10, it is a computer usable program product having similar limitations as claim 3. Thus, claim 10 is rejected for the same rationale as applied to claim 3.

As per claim 11, it is a computer usable program product having similar limitations as claim 2. Thus, claim 11 is rejected for the same rationale as applied to claim 2.

As per claim 12, it is a computer usable program product having similar limitations as claim 4. Thus, claim 12 is rejected for the same rationale as applied to claim 4.

As per claim 13, it is a computer usable program product having similar limitations as claim 5. Thus, claim 13 is rejected for the same rationale as applied to claim 5.

As per claim 14, it is a computer usable program product having similar limitations as claim 6. Thus, claim 14 is rejected for the same rationale as applied to claim 6.

As per claim 15, it is a computer usable program product having similar limitations as claim 7. Thus, claim 15 is rejected for the same rationale as applied to claim 7.

As per claim 16, it is a computer usable program product having similar limitations as claim 8. Thus, claim 16 is rejected for the same rationale as applied to claim 8.

As per claim 19, it is computer system having similar limitations as claim 1. Thus, claim 19 is rejected for the same rationale as applied to claim 1.

As per claim 20, it is computer system having similar limitations as claim 8. Thus, claim 20 is rejected for the same rationale as applied to claim 8.

Claims 17-18 are rejected under 35 U.S.C. 103 as being unpatentable over Patel in view of Laribi and Ghosh as applied to claim 9, and further in view of Gibson et al. (US Pub. No. 20040044999A1).

As per claim 17, Patel, Laribi and Ghosh does not expressly teach: wherein the stored program instructions is computer usable code stored in a computer-readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system.
However, Gibson teaches: wherein the stored program instructions is computer usable code stored in a computer-readable storage device in a data processing system, and wherein the stored program instructions are transferred over a network from a remote data processing system (par. 0025 instructions may be loaded into the memory of the server or client computers from a storage device or from one or more other computer systems over a network connection. computer may transmit a sequence of instructions to the server computer in response to a message transmitted to the client over a network by the server. As the server receives the instructions over the network connection, it stores the instructions in memory. The server may store the instructions for later execution, or it may execute the instructions as they arrive over the network connection. In some cases, the downloaded instructions may be directly supported by the CPU).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the teachings of Patel, Laribi and Ghosh to include the method of transferring program instructions by Gibson because it would provide for efficiently transferring or downloading program instructions over a network from remote location to a management node with predictable results.

As per claim 18, Gibson teaches wherein the stored program instructions is computer usable code stored in a computer readable storage device in a server data processing system, and wherein the computer usable code is downloaded over a network to a remote data processing system for use in a computer readable storage device associated with the remote data processing system (par. 0025 instructions may be loaded into the memory of the server or client computers from a storage device or from one or more other computer systems over a network connection. computer may transmit a sequence of instructions to the server computer in response to a message transmitted to the client over a network by the server. As the server receives the instructions over the network connection, it stores the instructions in memory. The server may store the instructions for later execution, or it may execute the instructions as they arrive over the network connection. In some cases, the downloaded instructions may be directly supported by the CPU).

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Willy W. Huaracha whose telephone number is (571)270-5510.  The examiner can normally be reached on M-F 8:30-5:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Meng-Ai An can be reached on (571) 272-3756.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MENG AI T AN/Supervisory Patent Examiner, Art Unit 2195                                                                                                                                                                                                        
/WH/
Examiner, Art Unit 2195